DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 
Reference is made to a “solid circle” which represents the “spinous process” in the discussion of Figure 9, however Figure 9 contains no “solid circle.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 9 uses reference character “A1,” however such reference character is not in the specification.
Figure 9 uses reference character “A2
Figure 9 uses reference character “B,” however such reference character is not in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 uses the phrase “the correction requirements refer to that the projection of a position,” it is suggested that this be rewritten to say “the correction requirements refer to the projection of a position.”
Claim 18 uses the phrase “a ultrasonic reflection” it is suggested that this be rewritten to say “[an] ultrasonic reflection.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-13 and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claim 11, the phrase, “the selected rotation axis is obtained by a preset formula about an age of a subject, a total length of the spine, and / or a size of each spine and a distance between a spinous process and a rotation axis” is used. This renders the claim indefinite because the metes and bounds of the claim are not clearly set forth. Specifically, given the multiple uses of the word “and,” it is unclear what factors the, “preset formula” necessarily considers from the items listed. For example, it is unclear whether if, and only if, “a size of each spine” is considered are the “distance between a spinous process and a rotation axis” also considered, or if instead the “distance between a spinous process and a rotation axis” may be considered independently of whether “a size of each spine” is considered.  Furthermore, claim 12 depends from claim 11 and refers to “the size of the spine” found in claim 11, which further confuses which limitations must be included to satisfy claim 11. 
	Regarding claim 12, which depends from the, “method for detecting spinal deformity … according to claim 11.” For the above described reasons, claim 11 is rendered indefinite under 35 U.S.C. § 112(b) and therefore renders claim 12 indefinite as well.
	Regarding claim 13, the phrase, “the preset formula is obtained by … a percentage of each vertebral bone in the total length of the spine” is used. This renders the claim indefinite because the metes and bounds of the claim are not clearly set forth. 
Regarding claim 19, the phrase, “which is a part of a human body that is relatively not easy to rotate and deform” is used. This renders the claim indefinite because the metes and bounds of the claim are not clearly set forth. Specifically, while the disclosure includes “the bottom of the back and the part near the hip” as examples of “part[s] of a human body” which are “not easy to rotate,” there are no such examples provided for “part[s] of a human body” which are “not easy to … deform,” or which are “not easy to rotate and deform.” 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 12, which depends from claim 11 particularly describing “the size of the spine.” However, claim 11 provides for the possible inclusion of other limitations. Therefore, it is unclear whether all of the limitations of claim 11 are included in dependent claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Forsberg (US 2014/0323845 A1).
Regarding claim 1, a combination of embodiments taught by Forsberg teaches a method for detecting spinal deformity using three-dimensional (See Forsberg: Para. 0054 (providing for, "a spinal deformity analysis module … [which relies upon] a three dimensional (3-D) model of the spine")) ultrasound imaging (See Forsberg: Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound")), wherein, comprising following steps: S 1. obtaining a three-dimensional image of a spine (See Forsberg: Claim 1 (providing for a method including the step of, "obtaining 3-D patient image data of a spine of the patient")) by a three-dimensional ultrasound imaging system (See Forsberg: Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound")); S2. obtaining axial rotation information of the spine (See Forsberg: Claim 8 (providing for the, "method of claim 1, wherein rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation")) through the three-dimensional image of the spine (See Forsberg: Claim 8 (providing for the, "method of claim 1, wherein rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation")); S3. using the axial rotation information of the spine to adjust the three-dimensional image of the  (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the steps of] … (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation")); S4. projecting the adjusted three-dimensional image of the spine after projecting on a coronal and / or sagittal plane to obtain a projection of the coronal and / or sagittal plane (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes additional steps performed] before the registration [step including] ... generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation") and Claim 1 (clarifying that, "electronically providing a three dimensional (3-D) model of the spine having substantially naturally shaped vertebrae … [and] obtaining 3-D patient image data of a spine of the patient ... [occur prior to the] electronically registering [step]"); Fig. 11, Ref. Char. 200 (clarifying that the, "3-D MODEL OF A SPINE … [is provided] IN EACH OF AN AXIAL PLANE, SAGITTAL PLANE AND CORONAL (FRONTAL) PLANE")); S5. calculating spinal deformity data by the projection of the coronal or sagittal plane (See Forsberg: Claim 1 (providing for a method including the step of, "electronically calculating measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks"); Fig. 11, Ref. Char. 200 (clarifying that the, "3-D MODEL OF A SPINE … [is provided] IN EACH OF AN AXIAL PLANE, SAGITTAL PLANE AND CORONAL (FRONTAL) PLANE")).
(See above discussion), wherein: the axial rotation information of the spine (See Forsberg: Claim 8 (providing for the, "method of claim 1, wherein rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation")) is obtained from rotation data of each two dimensional ultrasound image (See Forsberg: Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound")) forming the three-dimensional image of the spine (See Forsberg: Claim 1 (describing that the method obtains, "3-D patient image data of a spine of the patient")) in an axial direction of the spine (See Forsberg: Figs. 5A-5G (showing patient data)).
Regarding claim 5, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: image adjustment refers to correcting an axial rotation information of each vertebral bone (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the step of] … (iv) adjusting vertebral rotation ... and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation.") and Claim 8 (contemplating that in the, "method of claim 1, ... [the] rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation")) with a selected rotation axis in the axial direction of the spine according to the axial rotation information of the spine at a specific angle (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, ... then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Fig. 5B (showing the, "SPINAL CANAL CENTERLINE EXTRACTION")), rotating each two-dimensional ultrasound image at a specific angle (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the step of] … (iv) adjusting vertebral rotation ... and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound")) with a selected rotation axis in the axial direction of the spine according to the axial rotation information of the spine to correct the axial rotation of each vertebral bone (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, ... then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation")), which making the rotation of each vertebral bone be zero in the axial direction relative to a reference position (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the step of] … (iv) adjusting vertebral rotation ... and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"), Claim 8 (contemplating that in the, "method of claim 1, ... [the] rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation"), and Claim 11 (considering the, "method of claim 1, further comprising electronically generating graphs that illustrate a ... maximal and minimal ... rotation")).
Regarding claim 6, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 5 (See above discussion), wherein: the selected rotation axis refers to a rotation axis of the spine in axial rotation (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, ... then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation") and Claim 8 (contemplating that in the, "method of claim 1, ... [the] rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation"); Fig. 5B (showing the, "SPINAL CANAL CENTERLINE EXTRACTION")).
Regarding claim 7, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 5 (See above discussion), wherein: the selected rotation axis refers to an axial centerline of a vertebral body of the spine (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, ... then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation") and Claim 8 (contemplating that in the, "method of claim 1, ... [the] rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation"); Fig. 5E (showing the, "VERTEBRA CENTERPOINT ESTIMATION")).
Regarding claim 8, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 5 (See above discussion), wherein: a distance from the selected rotation axis to a body surface in the two-dimensional ultrasound image is obtained by analyzing a spine X-ray image, a CT image or a magnetic resonance image of a subject in the same period (See Forsberg: Para. 0103 (clarifying that "image data P (FIG. 2A, 2B, 2C) may be obtained from a 3-D computed tomography (CT) data set, an MRI data set or a data set that combines both CT and MRI image data ( e.g., a composite image data set)"), Para. 0177 (elaborating further that, "the imaging modality 95 can be any desirable modality such as, but not limited to MRI, CT (computed tomography), fluoroscopy, ultrasound, and the like. The visualization system 10 may also operate to render images using data sets from more than one of these modalities. That is, the visualization system 10 may be configured to render images irrespective of the imaging modality data type (i.e., a common system may render images for both CT and MRI volume image data). In some embodiments, the system 10 may optionally combine image data sets generated from different imaging modalities 95 to generate a combination image for a patient”)).
(See above discussion), wherein: the selected rotation axis is obtained by a preset formula about an age of a subject, a total length of the spine, and / or a size of each spine and a distance between a spinous process and a rotation axis (See Forsberg: Para 0096 (describing that the model, "refers to a substantially anatomically correct 3-D model of a normal target anatomical structure of an organ, e.g., a spine model. The model can be provided as a gender specific model or made available in different model categories such as in age-range specific and/or weight/size specific ranges for both female and male versions, including pediatric, adolescent, teenage, middle age or geriatric-based models. The model(s) can be a surface model or a voxel model. The models can be anatomically correct rather than provided as geometric based models using elliptic cylinders or other non-anatomical geometric shapes")).
Regarding claim 14, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: following steps are also included between steps S3 and S4 S3-1. marking a position of a selected rotation axis in a corresponding two-dimensional ultrasound image , i.e. marking with points, circles, lines, and / or other distinctive marks (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, detecting disc location, (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 6 (showing the estimated and fitted values), Fig. 7, and Fig. 8).
Regarding claim 15, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: after step S5, comprising following steps S6. connecting positions of a selected rotation axis in all two-dimensional ultrasound images to form a three-dimensional curve, which contains deformity information of the spine on the coronal and sagittal planes (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, detecting disc location, (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 6 (showing the estimated and fitted values), Fig. 7, and Fig. 8).
Regarding claim 16, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: after step S5, comprising following steps S7. connecting positions of a selected rotation axis in all two-dimensional ultrasound images to form a three-dimensional curve (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, detecting disc location, (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 6 (showing the estimated and fitted values), Fig. 7, and Fig. 8) and using a series of lines perpendicular to the three-dimensional curve to represent an axial rotation of the spine (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, detecting disc location, (ii) calculating an initial rotation then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation") and Claim 8 (contemplating that in the, "method of claim 1, ... [the] rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation"); Para. 0124 (discussing the Pre-Processing steps which, "can be used to estimate an initial pose (position and rotation) of each vertebra "); Fig. 5C (showing, "DISC DETECTION" via a series of lines perpendicular to the three-dimensional curve)).
Regarding claim 17, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to (See above discussion), wherein: after step S5, comprising the following steps: S8. determining whether the axial rotation of the spine has reached preset correction requirements, and if not, repeat steps S2 to S5 (See Forsberg: Claim 23 (providing for the "method of claim 1, wherein the patient images are time-resolved images for generating visual output of curvature change over time thereby allowing monitoring of progression of a disease, change associated with a therapy or allowing visualizations and associated calculated measurements associated with changes in spinal structure between images taken in different positions of a patient."); Para. 0198 (clarifying that the method provided, "can provide a useful tool for clinicians in their … treatment related to idiopathic scoliosis … and tracking efficacy of treatment over time or progression of a spinal disease")). 
Regarding claim 19, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: between steps S1 and S2, further comprising the following step: S1-1. obtaining an axial rotation reference surface (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, detecting disc location, (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation")), which is a part of a human body that is relatively not easy to rotate and deform (See Forsberg: Para 0181 (specifying that subvolumes "of the patient image data set and model can be extracted, each subvolume includes at least one vertebrae in full to be registered (Tl-L5) and at least one neighboring upper and/or lower vertebrae or a portion thereof (block 210)")).
The multiple embodiments taught by Forsberg are considered to be analogous to the claimed invention because they are in the same field of detecting spinal deformities using three-dimensional imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the methods for detecting spinal deformities using what is taught by the multiple embodiments of Forsberg to provide for what is described in claims 1, 2, 5-8, 11, 14-17, and 19 of the instant application since Forsberg provides in Page 3, Para. 0061 that "all embodiments and/or features of any embodiment can be combined in any way and/or combination."
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Forsberg (US 2014/0323845 A1), as applied to claim 2 above, in view of a combination of embodiments taught within Mauldin (US 10,368,834 B2).
Regarding claim 3, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 2 (See above discussion) and therefore substantially what is taught by claim 3. However, a combination of embodiments taught within Forsberg fails to teach, wherein: the two dimensional ultrasound image is obtained by scanning a back of a human body vertically by an ultrasound probe contacting on skin. Nevertheless, a combination of embodiments taught within Mauldin teaches, wherein: the two dimensional ultrasound image (See Mauldin: Col. 27, Lines 49-54 (providing that the, "model can be used to automatically segment the surface of a spinal bone from a series of obtained 2D images. The segmented bone surface profile ... can be used ... [then] to build up a three-dimensional image of the bone")) is (See Mauldin: Col. 30, Lines 27-29 (clarifying that the, "ultrasound imaging apparatus 100 can be translated along a surface of the patient's skin, such as to 'build up' a three-dimensional representation of the spine"); Figs. 21A-21E). 
The multiple embodiments taught by Forsberg and the multiple embodiments taught by Mauldin are considered to be analogous to the claimed invention because they are in the same field of detecting spinal deformities using three-dimensional imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Forsberg since Forsberg provides on Page 3, Para. 0061 that "all embodiments and/or features of any embodiment can be combined in any way and/or combination." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Mauldin since Mauldin provides on Column 36, Lines 19-24 that it has been contemplated to use "any combination or permutation of those elements shown or described (or one or more aspects thereof), either with respect to a particular example (or one or more aspects thereof), or with respect to other examples (or one or more aspects thereof) shown or described." Finally, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments taught by Forsberg with the multiple embodiments taught by Mauldin to provide for what is described in claim 3 of the instant application since Forsberg provides in Para. 0177 that, "the imaging modality 95 can be … ultrasound."
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Forsberg (US 2014/0323845 A1), as applied to claims 1 and 11 above, in view of a combination of embodiments taught within Hay (US 2012/0143090 A1).
Regarding claim 4, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: the axial rotation information of the spine (See Forsberg: Para. 0101 (providing that the, "proposed methods ... [acquire] axial vertebral rotation (AVR) measurements")) is obtained from three-dimensional spatial information of areas with symmetrical features on left and right sides of each vertebral bone in the two-dimensional ultrasound image that constitutes the three-dimensional image of the spine (See Forsberg: Para. 0124 (discussing the Pre-Processing steps which, "can be used to estimate an initial pose (position and rotation) of each vertebra as described above … [and that such] pre-processing, can be based upon the symmetry of vertebral bodies") and Para. 0110 (clarifying that, "subvolumes Ms, Ps of the data sets containing the component to be registered and any adjacent component ( e.g., vertebrae and spinal processes) can be extracted from both the model M and patient image data set P"); Figs. 5A-5G (showing patient data)), and therefore substantially what is taught by claim 4. However, a combination of embodiments taught within Forsberg fails to teach wherein, the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1, wherein: the axial rotation information of the spine is obtained from three-dimensional spatial information of areas with symmetrical features on left and right sides of each vertebral bone in the two-dimensional ultrasound image that constitutes the three-dimensional image of the spine, including left and right transverse processes, left and right articular processes, left and right vertebral arches, left and right vertebral lamina. Nevertheless, a combination of embodiments taught within Hay teaches, obtaining spatial information from, left and right transverse processes (See Hay: Paras. 0281-0287 (discussing the, "Vertebra's Processes Morphology and Configuration … [including the] transverse … processes length[,] … width[,] … [and distance] between transverse processes apexes")), left and right articular processes (See Hay: Paras. 0281-0286 (discussing the, "Vertebra's Processes Morphology and Configuration … [including the] Articular … processes length[,] … width[, the] … Superior/Posterior inter-facet width: Based on the apex points of the two Superior or Posterior articular process' apex points of each vertebra, ... [and the] Left/Right Inter facet height: Based on the apex points of the two left or right articular process' apex points of a vertebra")), left and right vertebral arches (See Hay: Paras. 0290-0295 (discussing the, "Pedicles Characteristics … [where a] pedicle is defined … as the arch component between the origin of the arch (the attachment of the arch to the vertebra body) and the transverse process … [including the] length[,] … curvature[,] ... width[, and] ... height")), left and right vertebral lamina (See Hay: Paras. 0297-0301 (discussing the, "Lamina Characteristics … [including the] Lamina length[,] … curvature[,] … width[, and] … height")).
Regarding claim 13, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 11 (See above discussion), and therefore substantially what is taught by claim 13. However, a combination of embodiments taught within Forsberg fails to teach, wherein: the preset formula is obtained by counting the spine of a large number of people to obtain the size of each vertebral bone, a percentage of each vertebral bone in the total length of the spine, a correlation between the distance among feature points and height as well as age. (See Hay: Para. 0441 (providing that the, "results of the test group are exemplified in Table-3. The results were classified according to independent clinical assessment or diagnosis of the test group individuals ... in order to identify relationships or correspondence with deviations from a benchmark model"); Table 3) to obtain the size of each vertebral bone (See Hay: Table 2 (showing the various measurements made in the "Vertebra Analysis")), a percentage of each vertebral bone in the total length of the spine (See Hay: Paras. 0214-0221 (providing for a list of, "non-limiting candidate bases for normalization")), a correlation between the distance among feature points (See Hay: Para. 0008 (providing that, "in determining a condition of the spine an evaluated result is weighed against or compared with a norm (e.g. normal range) of the respective part or element or feature, for example, patient's spine curvature vs. a normal curvature range, or patient's disc height between given vertebrae vs. a normal height range of the disc")) and height (See Hay: Paras. 0214-0219 (clarifying that some, "non-limiting candidate bases for normalization …[include] Patient height")) as well as age (See Hay: Para 0162, (providing that in addition to, "the anatomical and morphological data ... patient data 142 is included in a model ...  [which may consider] demographic characteristics (e.g. age … )")).
The multiple embodiments taught by Forsberg and the multiple embodiments taught by Hay are considered to be analogous to the claimed invention because they are in the same field of detecting spinal deformities using three-dimensional imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Forsberg since Forsberg provides on Page 3, 
Claims 9, 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Forsberg (US 2014/0323845 A1), as applied to claims 5, 11, and 17 above, in view of a combination of embodiments taught within Zheng (US 2011/0021914 A1).
Regarding claim 9, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 5 (See above discussion), and therefore substantially what is taught by claim 9. However, a combination of embodiments taught within Forsberg fails to teach, wherein: a transverse position of the selected rotation axis in the two-dimensional ultrasound image is determined by a position of an ultrasonic reflection signal of a spinous process or a position of an ultrasonic shadow area formed by the spinous process. Nevertheless, a combination of embodiments taught within Zheng teaches, wherein: a transverse position of the selected rotation axis in the two-dimensional ultrasound image is determined by a position of an ultrasonic reflection signal of a spinous process or a position of an ultrasonic shadow area formed by the spinous process (See Zheng: Para. 0056 (relying on an, "ultrasound scanner 11 … to capture a complete set of images covering all spinous and transverse processes") and Para. 0070 (providing that the, "markers 41 in the image are connected with lines 42 ... [and the] distance between landmarks and the angles between lines 42 formed by landmarks can then be measured based on the spatial information of each selected landmarks")).
Regarding claim 10, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 5 (See above discussion), wherein: a rotation amount of the specific angle is calculated (See Forsberg: Claim 1 (describing that the method, "electronically [calculates] ... measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks")) (See Forsberg: Claim 9 (defining the local deformity as, "electronically calculated based on a vertebral height difference of vertebral height measurements between defined pairs of landmarks") and Claim 10 (defining the local deformity as, "electronically calculated based on an angle between planes fitted to superior and inferior endplates"); Fig. 4B (showing the location various symmetric landmarks on the vertebral body surface)) and the distance between their projections on the coronal plane (See Forsberg: Claim 1 (describing that the method, "electronically [calculates] ... measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks"); Fig. 6 (showing measurements of patient data from the landmarks)), and the ultrasonic reflection of the vertebral body surface is formed by an ultrasonic wave propagating to a surface of a vertebral body through a hole in a back of spine (See Forsberg: Claim 9 (defining the local deformity as, "electronically calculated based on a vertebral height difference of vertebral height measurements between defined pairs of landmarks") and Claim 10 (defining the local deformity as, "electronically calculated based on an angle between planes fitted to superior and inferior endplates"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 4B (showing the location various symmetric landmarks on the vertebral body surface)), and therefore substantially what is taught by claim 10. However, a combination of embodiments taught within Forsberg fails to teach the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 5, wherein: a rotation amount of the specific angle is calculated by a relative distance between a position of an ultrasonic reflection of a spinous process and a position of an ultrasonic reflection of a vertebral body surface in the ultrasonic image and the distance between their projections on the coronal plane, and the ultrasonic reflection of the vertebral body surface is formed by an ultrasonic wave propagating to a surface of a vertebral body through a hole in a back of spine. Nevertheless, a combination of embodiments taught within Zheng teaches (See Zheng: Para. 0056 (relying on an, "ultrasound scanner 11 … to capture a complete set of images covering all spinous and transverse processes") and Para. 0070 (providing that the, "markers 41 in the image are connected with lines 42 ... [and the] distance between landmarks and the angles between lines 42 formed by landmarks can then be measured based on the spatial information of each selected landmarks")).
Regarding claim 12, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 11 (See above discussion), wherein: the size of the spine refers to a distance between left and right symmetrical feature points of the spine (See Forsberg: Claim 1 (describing a, "method of providing automated measurements associated with anatomical features of a spine, comprising: electronically providing a three dimensional (3-D) model of the spine having substantially naturally shaped vertebrae, with a plurality of landmarks electronically applied to each of the vertebrae ... electronically transferring the landmarks from the model to the 3-D patient image; and electronically calculating measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks.; Paras. 0115-0118 (discussing the landmarks); Figs. 3A-3C (showing landmarks located at left and right symmetrical feature points of the spine))(See Forsberg: Claim 1 (describing a, "method of providing automated measurements associated with anatomical features of a spine, comprising: electronically providing a three dimensional (3-D) model of the spine having substantially naturally shaped vertebrae, with a plurality of landmarks electronically applied to each of the vertebrae ... electronically transferring the landmarks from the model to the 3-D patient image; and electronically calculating measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks.; Paras. 0115-0118 (discussing the landmarks); Figs. 3A-3C (showing landmarks located at left and right symmetrical feature points of the spine)), and therefore substantially what is taught by claim 12. However, a combination of embodiments taught within Forsberg fails to teach the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 11, wherein: the size of the spine refers to a distance between left and right symmetrical feature points of the spine, or between the spinous process and other spine feature points or feature planes. Nevertheless, a combination of embodiments taught within Zheng teaches wherein the size of the spine refers to a distance between the spinous process and other spine feature points (See Zheng: Para. 0056 (relying on an, "ultrasound scanner 11 … to capture a complete set of images covering all spinous and transverse processes") and Para. 0070 (providing that the, "markers 41 in the image are connected with lines 42 ... [and the] distance between landmarks and the angles between lines 42 formed by landmarks can then be measured based on the spatial information of each selected landmarks")).
Regarding claim 18, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 17 (See above discussion), wherein: the correction requirements (See Forsberg: Claim 23 (providing for the "method of claim 1, wherein the patient images are time-resolved images for generating visual output of curvature change over time thereby allowing monitoring of progression of a disease, change associated with a therapy or allowing visualizations and associated calculated measurements associated with changes in spinal structure between images taken in different positions of a patient."); Para. 0198 (clarifying that the method provided, "can provide a useful tool for clinicians in their … treatment related to idiopathic scoliosis … and tracking efficacy of treatment over time or progression of a spinal disease")) (See Forsberg: Claim 9 (defining the local deformity as, "electronically calculated based on a vertebral height difference of vertebral height measurements between defined pairs of landmarks") and Claim 10 (defining the local deformity as, "electronically calculated based on an angle between planes fitted to superior and inferior endplates"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 4B (showing the location various symmetric landmarks on the vertebral body surface)), and the ultrasonic reflection of the vertebral body surface is formed by an ultrasonic wave propagating to a surface of a vertebral body through a hole in a back of spine (See Forsberg: Claim 9 (defining the local deformity as, "electronically calculated based on a vertebral height difference of vertebral height measurements between defined pairs of landmarks") and Claim 10 (defining the local deformity as, "electronically calculated based on an angle between planes fitted to superior and inferior endplates"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 4B (showing the location various symmetric landmarks on the vertebral body surface)), and therefore substantially what is taught by claim 18. However, a combination of embodiments taught within Forsberg fails to teach the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 17, wherein: the correction requirements refer to that the projection of a position of a ultrasonic reflection of a spinous process in the three-dimensional ultrasound image and the projection of the position of ultrasound reflection on the surface of vertebral body on the coronal plane should be calculated by a mutual distance calculation along the same line, and the ultrasonic reflection of the vertebral body surface is formed by an ultrasonic wave propagating to a surface of a vertebral body through a hole in a back of spine. Nevertheless, a combination of embodiments taught within Zheng teaches wherein the correction requirements refer to that the projection of a position of a ultrasonic reflection of a spinous process in the three-dimensional ultrasound image (See Zheng: Para. 0056 (relying on an, "ultrasound scanner 11 … to capture a complete set of images covering all spinous and transverse processes") and Para. 0070 (providing that the, "markers 41 in the image are connected with lines 42 ... [and the] distance between landmarks and the angles between lines 42 formed by landmarks can then be measured based on the spatial information of each selected landmarks")).
The multiple embodiments taught by Forsberg and the multiple embodiments taught by Zheng are considered to be analogous to the claimed invention because they are in the same field of detecting spinal deformities using three-dimensional imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Forsberg since Forsberg provides on Page 3, Para. 0061 that "all embodiments and/or features of any embodiment can be combined in any 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/            Examiner, Art Unit 3793                                                                                                                                                                                            
/JASON M IP/            Primary Examiner, Art Unit 3793